Citation Nr: 0636311	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  01-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right C5-6 cervical radiculopathy, including absent right 
brachial radialis and biceps reflex, due to treatment at a VA 
medical facility in July 1992.  

2.	Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
psychiatric disorder as the result of treatment at a VA 
medical facility in July 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1978 and from December 1981 to April 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2000 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in April 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for disability 
associated with a surgical procedure that was performed at a 
VA facility in July 1992.  He submitted his claim for 
benefits in February 2000.  As such, regulations that became 
effective in October 1997 are to be applied.  

For claims filed on or after October 1, 1997, as in this 
case, the appellant must show that the VA treatment in 
question resulted in additional disability and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  

In a January 2001 statement, the veteran's private physician 
indicated that, at the request of the veteran, he was 
submitting a medical opinion regarding the causality of the 
veteran's right upper extremity symptoms.  The physician 
stated that there was objective evidence of a right C5-6 
cervical radiculopathy, but it was unclear if this was new 
since the surgery.  The diagnosis was C5-6 cervical 
radiculopathy status post cervical discectomy.  The physician 
commented that a comparison of the pre-operative and 
postoperative cervical EMG and NCV testing indicated a change 
in status from the pre-operative findings.  He stated that 
this change was considered to have been "caused as a result 
of the surgical procedure with completely unexpected result 
causing permanent partial disability".  In a July 2004 
statement, the private physician reiterated this opinion.  

In April 2005, the Board remanded these matters for 
additional development, including an examination with an 
opinion relative to the veteran's claim for benefits under 
38 U.S.C.A. § 1151.  In pertinent part, the Board gave 
directions as follows: 

Following the examination and a 
review of the claims folder the 
examiner is requested to render an 
[opinion] as to whether it is as 
likely as not that the veteran 
developed additional chronic 
physical disability, to include 
radiculopathy, absent right 
brachioradialis and biceps reflex 
resulting from treatment or lack 
there of rendered during the 
veteran's hospitalization at VAMC in 
Boston from July 28 to July 31, 
1992?  If yes, whether it is as 
likely as not that the additional 
disability was caused by 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance on the part of VA 
or an event not reasonably 
foreseeable?  [Emphasis added.]

In an attempt to carry out the Board's directions, the RO 
afforded the veteran a VA examination in December 2005.  In a 
February 2006 addendum to a December 2005 examination report, 
the examiner provided his opinion that it was more likely 
than not that the veteran developed the physical disability 
to include radiculopathy, absent right brachio-radialis and 
biceps deep tendon reflexes, following his surgery in 1992.  
While the examiner specifically stated that the chart did not 
provide supportive evidence of carelessness, negligence, lack 
of proper skill or similar instance, the examiner failed to 
comment as to whether the veteran developed additional 
disability that was caused by an event not reasonably 
foreseeable.  

The information requested on the prior remand remains 
necessary to properly address the appellant's claim.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Additional 
development is required. 

As to the veterans claim for compensation benefits for an 
acquired psychiatric disorder, the Board notes that this 
matter is inextricably intertwined with the issue involving 
his other claim.  Harris v. Derwinski, 1. Vet. App. 180 
(1991).  The record shows that the veteran does have a mood 
disorder that, on examination by VA in January 2006, has been 
related directly by a VA physician to his physical 
disability, including the residuals of right C5-6 cervical 
radiculopathy, including absent right brachial radialis and 
biceps reflex.  Therefore, if compensation benefits are 
awarded under 38 U.S.C.A. § 1151 for the cervical 
radiculopathy, a similar award for the psychiatric disability 
could be warranted.  Absent an award of compensation benefits 
for the physical disability; however, compensation benefits 
for the psychiatric disorder may be denied.  The inextricably 
intertwined issue involving the veteran's claim for 
compensation benefits for the psychiatric disorder will be 
addressed on remand, following a decision as to his other 
claim.   



Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran's claims file should be 
returned to the VA examiner who performed 
the December 2005 examination and 
provided the above noted medical opinion 
in a February 2006 addendum.  The 
examiner should once again review the 
record and specify whether or not the 
veteran incurred any additional physical 
disability resulting from treatment 
rendered during the veteran's 
hospitalization at the VAMC in Boston 
form July 28 to July 31, 1992.  If such 
disability is found, the examiner is 
requested provide an opinion as to 
whether it is at least as likely as not 
that the additional disability was caused 
an event not reasonably foreseeable.  A 
complete rational for the opinion should 
be included in the report.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate both of the 
veteran's claims for benefits under 
38 U.S.C.A. § 1151.  If any benefit 
sought remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



